        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 1 of 56




Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike, Suite 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com
Atty ID# 312476



 JAMES EVERETT SHELTON                         UNITED STATES DISTRICT COURT
                                               FOR THE EASTERN DISTRICT OF
                                               PENNSYLVANIA
       Plaintiff

       v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                               No. 2:18-cv-03723-NIQA


          MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
    FCS CAPITAL LLC, EMIL YASHAYEV, BARRY SHARGEL, (DEFENDANTS)
     RENEWED MOTION TO RECONSIDER PURSUANT TO F.R.C.P. 60(b)(2)


                                              ___/s/ Joshua Thomas________
                                              Joshua L. Thomas and Associates
                                              Joshua Thomas Esq.
                                              Supreme Court ID No. 312476
                                              225 Wilmington-West Chester Pike
                                              Suite 200
                                              Chadds Ford, PA 19317
                                              Phone: (215) 806-1733
                                              Email: JoshuaLThomas@gmail.com
          Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 2 of 56




                                       INITIAL SUMMARY


         As this court is well aware, Plaintiff Shelton runs a scheme and is a well known serial filer

of carbon copy complaints, alleging TCPA (Telephone Consumer Protection Act) and other similar

actions against various firms and defendants, forcing them into settlement based on materially

misrepresented facts and/or entirely fabricated scenarios that Shelton alleges. While this court

apparently did not have before it sufficient evidence to reconsider the granting of the Motion for

Summary Judgment on 12/11/2019, in light of the new evidence attached, we ask this court to re-

open this mater so it can be more fully litigated.


                                       MATERIAL FACTS


         Since the last order denying the motion to reconsider, a few very crucial facts have come

to light regarding Plaintiff and his ongoing scheme. First, we now have third party evidence that

not only has Shelton been working with others to continue this ongoing scheme, but he has also

contacted others to now continue to harass the same defendants in this matter. First, is the new

transcripts were recently received and clearly shows that Plaintiff has not problem pursuing not

only his own actions, but enlisting others to work with him as well. (See Exhibit A – May 15, 2020

Transcripts.) In it, Shelton is speaking with an individual, who he later unsuccessfully sued because

this individual refused to work with him, and has clearly shown he’s researched this person as a

potential “target” (See Exhibit A, page 2, lines 2-18). He goes on further, to stated “But if I had a

judgment against you, I mean, I 100 percent could put a lien against your house. And -- and that

would be a sizable amount of equity that I could conceivably take.” (See Exhibit A, page 3, lines

9-12).


         He then elaborated on his scheme by saying “MR. SHELTON: I understand. It's like – I
         Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 3 of 56




research these people a lot before I even write them a demand letter, because I want to know, Okay,

do they own real property? Do they have bank accounts? Do they have money? How -- how big

is their company? How many employees do they have? All that -- I research that stuff in advance.

And if they're a small -- if they're -- if they're driving a brand new Mercedes or -- or a Lambo or

something, or they're living in a brand new house, then they can afford to pay me.” (See Exhibit

A, page 4, lines 21-25 to page 5, lines 1-5). Additionally, he states, “MR. SHELTON: Meanwhile,

I know -- I know where the person banks before I even -- before I even file the case, and how

much money they have.” (See Exhibit A, page 5, lines 19-21).


        Further elaboration of his scheme is, “MR. SHELTON: Here's the thing -- here's the thing:

Like, I sue the people individually and get – get individual liability. So that's the first hurdle. So

you can close your company up, but I'm going -- but I'm going to have a judgment against you

personally. And that's going -- that's going to mean that I can still levy your personal account. If

you own a real -- if you own real property, I can put a lien against it, or I can even -- I mean, I can

take -- take it if I want. If -- if there's equity in it, I can take the house. I mean, that -- there's a ton

of weapons -- MR. O'HARE: Would you do that? Would you do that? MR. SHELTON: -- that I

can use. Yeah. We're in the process of doing it to someone in -- in Southern California right now.

But they're -- they're scumbags.” (See Exhibit A, page 6, lines 20-25 to page 7, lines 1-11).


        Shelton goes on to stated he, and others, are working together to target and harm these

defendants, “MR. SHELTON: Yeah. No. You're right. No. We're pillaging them. No. We're

absolutely pillaging them. I mean, that's -- that's the point.” (See Exhibit A, page 5, lines 13-15).

He further elaborates how he works with others, “MR. SHELTON: Oh, yeah. Absolutely. Because

what we do is -- not you in particular, but, like, what – what we'll do is we'll say, Hey, yeah, these

guys just paid me "X" number of dollars, or, Hey, you know, I just collected a judgment against
         Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 4 of 56




these guys. I just made $20,000. Yo. Any of you guys got any calls? Yeah. Sure have. Let's go

after them.” (See Exhibit A, page 6, lines 9-15).


       This conspiracy is not an ephemeral occurrence either. It is still on going, and proof of this

is that soon after the most recent case was initiated, Defendants begin receiving very similar

threatening messages from “Heidarpour Law Firm, PLLC.” (See Exhibit B). Further, they have

been attempting to respond, however Heidarpour Law Firm, PLLC appears to be using the exact

same tactics as the current Plaintiff. Further, Heidarpour Law Firm, PLLC is a serial filing firm,

and a known litigant in the TCPA field. As such, it should come as no surprise that they would be

willing to work with the likes of the Plaintiff in this matter, particularly if he tipped them of about

the case. Further, based on some investigation, it seems more than likely Plaintiff is working with

these other serial litigators as well, including those listed in the report found by the third party

investigator. (See Exhibit C). Given that the Plaintiff has now admitted to participating in such

schemes, and apparently employs the same tactics used here in other cases with other serial

litigants, this should be taken into consideration in this case, it should be reopened and further

discovery be permitted, to find out if any of Plaintiff’s claims are actually legitimate, or merely

part of the ongoing scheme. Further, it should be pointed out that substantially all “outstanding

discovery” in this case was in fact responded to, via prior pleadings and actual submissions sent to

plaintiff, and relying on the alleged lack of discovery by Plaintiff to procure their summary

judgment was improper.

       Finally, it should be pointed out that a “renewed” motion to compel was filed on May 25,

2020, and then one day later, without permitting time for a response, the court granted it. We are

filing for an injunction against such relief concurrently with this motion, but ask the court consider

this a motion fore reconsideration of that relief as well.
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 5 of 56




                                  LEGAL ARGUMENT
       Defendants respectfully submit this Motion to Reconsider pursuant to F.R.C.P. 60(b)(2)

and (3), specifically: “on motion and just terms, the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for the following reasons: (2) newly

discovered evidence that, with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b); and (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party”. Rule 60(b) thus provides “a

grand reservoir of equitable power to do justice in a particular case.” Cox v. Horn, 757 F.3d 113,

122 (3d Cir. 2014) (internal quotation marks omitted), cert. denied sub nom. Wetzel v. Cox, 135 S.

Ct. 1548 (2015). As made patent in Coltec Industries, Inc. v. Hobgood, a movant’s particular

situation in the context of a Rule 60(b)(6) motion is vitally important. Coltec Industries, Inc. v.

Hobgood 280 F.3d 262, 274–75 (3d Cir. 2002).


       In the Shelton v Target Advance, No. 18-2070, 2019 U.S. Dist. LEXIS 64713 (E.D. Pa.

Apr. 16, 2019), the court found that “the Plaintiff lacked standing to bring claims predicated on

the TCPA’s prohibition against sales calls to telephone numbers listed on the DNC because the

cell number at issue was also for business use, and business numbers are not permitted to be

registered on the National Do Not Call Registry.” See Rules and Regulations Implementing the

Tel. Consumer Prot. Act of 1991, 23 FCC Rcd. 9779, 9785 (June 17, 2008) ("As the Commission

has previously stated, the National Do Not Call Registry applies to 'residential subscribers' and

does not preclude calls to businesses."); 47 C.F.R. § 64.1200(c). Plaintiff admitted that his phone

number is used for business purposes. Business numbers are not permitted to be registered on the

Federal Do Not Call registry. As such, no violation has occurred in this case.
         Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 6 of 56




       In addition, Plaintiff expressed a desire to be contacted by requesting information from

Defendants, again by his own admission. As stated above, the TCPA does not prohibit all calls to

phones listed on the Do Not Call Registry. It only prohibits calls that meet certain criteria, among

which are calls made with robo-dialers (ATDS) to residential lines. As Defendants did not violate

those or any other criteria, Plaintiff’s contention that a TCPA breach occurred, is without merit.


       Additionally, summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The “mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–

48 (1986). A fact is only “material” for purposes of a summary judgment motion if a dispute over

that fact “might affect the outcome of the suit under the governing law.” Id. at 248. A dispute about

a material fact is “genuine” if “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Id. The dispute is not genuine if it merely involves “some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986).

       The moving party must show that if the evidentiary material of record were reduced to

admissible evidence in court, it would be insufficient to permit the nonmoving party to carry its

burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Once the moving party

meets its initial burden, the burden then shifts to the nonmovant who must set forth specific facts

showing a genuine issue for trial and may not rest upon the mere allegations, speculations,

unsupported assertions or denials of its pleadings. Shields v. Zuccarini, 254 F.3d 476, 481 (3d Cir.

2001). “In considering a motion for summary judgment, a district court may not make credibility
         Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 7 of 56




determinations or engage in any weighing of the evidence; instead, the non-moving party’s

evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’” Marino v.

Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).

Furthermore, in deciding the merits of a party's motion for summary judgment, the court's role is

not to evaluate the evidence and decide the truth of the matter, but to determine whether there is a

genuine issue for trial. Anderson, 477 U.S. at 249. In this case, summary judgment should have

been denied because Plaintiff not only relied on insufficient evidence, but the evidence is so

contradictory, that Plaintiff essentially defeats himself with his own evidence. To further these

proofs though, Defendants now present their own evidence as well, to show substantial material

facts now in issue.

       Article III of the Constitution requires federal courts to adjudicate only “cases” and

“controversies.” Raines v. Byrd, 521 U.S. 811, 818 (1997); Peachlum v. City of York, 333 F.3d

429, 433 (3d Cir. 2003). In order to have standing, a plaintiff must prove (1) injury in fact, (2) a

causal connection between the injury and the challenged action, and (3) a likelihood that the injury

is redressible by a favorable judicial decision. Common Cause of Pa. v. Pennsylvania, 558 F.3d

249, 258 (3d Cir. 2009).In this case, none of the factors were met as discussed above. There was

no actual injury, as Plaintiff brought on the messages himself and any messages her did not were

by parties who are not part of this action. There is no causal connection between any perceived

injury and the actions claimed here and there is no likelihood that the injury is redressable. As

such, the case must be dismissed on these grounds.

       The relevant cited rule in the order was “Local R. Civ. P. 26(g)” was presumably a

reference to Local R. Civ. P. 26.1(g) which states “A routine motion to compel answers to

interrogatories or to compel compliance with a request for production under Fed.R.Civ.P. 34,
         Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 8 of 56




wherein it is averred that no response or objection has been timely served, need have no

accompanying brief, and need have no copy of the interrogatories or Rule 34 request attached. The

court may summarily grant or deny such motion without waiting for a response.” Additionally,

according to FRCP rule 7(d) “Unless otherwise prescribed by these rules, or by order of the court,

a response to a motion must be served within 21 days after service of such motion, except that a

response to a dispositive motion must be served within 35days after service of such motion. The

movant has 21 days after service of the response to a dispositive motion to serve a reply.”

       In this case, we had an objection, which was attached to Plaintiff’s motion as part of the

email chain. Further, since there was an objection, we should have been granted the time to actually

respond to the motion, rather than have it summarily granted. When the court granted the motion

to compel one day later, there was no order stating that Defendants’ objection time would be

abridged, nor was on requested. Further, the court gave no reason for this abridged time, of

approximately one day, as to why this motion should have been granted. There is no good faith

reason for this, and as such, we ask the court reconsider the granting of that motion as well,

particularly in light of all evidence presented in this pleading.

                                          CONCLUSION

       For these reasons, this Court should dismiss the complaint with prejudice.



       Dated: June 1, 2020

                                                       ___/s/ Joshua Thomas________
                                                       Joshua L. Thomas and Associates
                                                       Joshua Thomas Esq.
                                                       Supreme Court ID No. 312476
                                                       225 Wilmington-West Chester Pike
                                                       Suite 200
                                                       Chadds Ford, PA 19317
                                                       Phone: (215) 806-1733
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 9 of 56




                                 Email: JoshuaLThomas@gmail.com
      Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 10 of 56




                                      CERTIFICATION



     I, the undersigned attorney certify that I served a copy of this on Plaintiff, specifically:

BRYAN ANTHONY REO
REO LAW LLC
PO BOX 5100
MENTOR, OH 44061


CLAYTON S. MORROW
MORROW & ARTIM, P.C.
304 ROSS ST., 7TH FL.
PITTSBURGH, PA 15219
                                                     ___/s/ Joshua Thomas________
                                                    Joshua L. Thomas and Associates
                                                    Joshua Thomas Esq.
                                                    Supreme Court ID No. 312476
                                                    225 Wilmington-West Chester Pike
                                                    Suite 200
                                                    Chadds Ford, PA 19317
                                                    Phone: (215) 806-1733
                                                    Email: JoshuaLThomas@gmail.com
       Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 11 of 56




Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike, Suite 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com
Atty ID# 312476



 JAMES EVERETT SHELTON                               UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF
                                                     PENNSYLVANIA
        Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                     No. 2:18-cv-03723-NIQA


                            DEFENDANTS’
    FCS CAPITAL LLC, EMIL YASHAYEV, BARRY SHARGEL, (DEFENDANTS)
                       MOTION TO RECONSIDER

1. Defendants respectfully submit this Motion to Reconsider pursuant to F.R.C.P. 60(b)(2) and

   (3), specifically: “on motion and just terms, the court may relieve a party or its legal

   representative from a final judgment, order, or proceeding for the following reasons: (2) newly

   discovered evidence that, with reasonable diligence, could not have been discovered in time to

   move for a new trial under Rule 59(b); and (3) fraud (whether previously called intrinsic or

   extrinsic), misrepresentation, or misconduct by an opposing party”.

2. Rule 60(b) thus provides “a grand reservoir of equitable power to do justice in a particular

   case.” Cox v. Horn, 757 F.3d 113, 122 (3d Cir. 2014) (internal quotation marks omitted), cert.

   denied sub nom. Wetzel v. Cox, 135 S. Ct. 1548 (2015).
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 12 of 56




3. As made patently clear in Coltec Industries, Inc. v. Hobgood, a movant’s particular situation

   in the context of a Rule 60(b)(6) motion is vitally important. Coltec Industries, Inc. v. Hobgood

   280 F.3d 262, 274–75 (3d Cir. 2002).

4. Since the last order denying the motion to reconsider, a few very crucial facts have come to

   light regarding Plaintiff and his ongoing scheme.

5. We now have third party evidence that not only has Shelton been working with others to

   continue this ongoing scheme, but he has also contacted others to now continue to harass the

   same defendants in this matter.

6. First, is the new transcripts were recently received and clearly shows that Plaintiff has not

   problem pursuing not only his own actions, but enlisting others to work with him as well. (See

   Exhibit A – May 15, 2020 Transcripts.)

7. In it, Shelton is speaking with an individual, who he later unsuccessfully sued because this

   individual refused to work with him, and has clearly shown he’s researched this person as a

   potential “target”, breaks down how his scheme works, and that he works with others as well.

8. This conspiracy is not an ephemeral occurrence either.

9. It is still on going, and proof of this is that soon after the most recent case was initiated,

   Defendants begin receiving very similar threatening messages from “Heidarpour Law Firm,

   PLLC.” (See Exhibit B).

10. Further, they have been attempting to respond, however Heidarpour Law Firm, PLLC appears

   to be using the exact same tactics as the current Plaintiff.

11. Further, Heidarpour Law Firm, PLLC is a serial filing firm, and a known litigant in the TCPA

   field.

12. As such, it should come as no surprise that they would be willing to work with the likes of the
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 13 of 56




   Plaintiff in this matter, particularly if he tipped them of about the case.

13. Further, based on some investigation, it seems more than likely Plaintiff is working with these

   other serial litigators as well, including those listed in the report found by the third party

   investigator. (See Exhibit C).

14. Given that the Plaintiff has now admitted to participating in such schemes, and apparently

   employs the same tactics used here in other cases with other serial litigants, this should be

   taken into consideration in this case, it should be reopened and further discovery be permitted,

   to find out if any of Plaintiff’s claims are actually legitimate, or merely part of the ongoing

   scheme.

15. Further, it should be pointed out that substantially all “outstanding discovery” in this case was

   in fact responded to, via prior pleadings and actual submissions sent to plaintiff, and relying

   on the alleged lack of discovery by Plaintiff to procure their summary judgment was improper.

16. Finally, it should be pointed out that a “renewed” motion to compel was filed on May 25, 2020,

   and then one day later, without permitting time for a response, the court granted it.

17. We are filing for an injunction against such relief concurrently with this motion, but ask the

   court consider this a motion fore reconsideration of that relief as well.

           Dated: June 1, 2020

                                                      ___/s/ Joshua Thomas________
                                                      Joshua L. Thomas and Associates
                                                      Joshua Thomas Esq.
                                                      Supreme Court ID No. 312476
                                                      225 Wilmington-West Chester Pike
                                                      Suite 200
                                                      Chadds Ford, PA 19317
                                                      Phone: (215) 806-1733
                                                      Email: JoshuaLThomas@gmail.com
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 14 of 56




                     EXHIBIT A
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 15 of 56


1                                   STATE OF OHIO
              IN THE COURT OF COMMON PLEAS OF CUYAHOGA COUNTY
2                                  CIVIL DIVISION
     ______________________________________________________________
3
4    JAMES SHELTON,
     11304 Hessler Road
5    Cleveland, OH 44106
6                Plaintiff,
7    vs.
8    BLINDBID INC d/b/a TCPA LITIGATOR,
     LIST
9    405 Cherry Hills Way
     Colorado Springs, CO 80921
10
     MICHAEL CONVEY O'HARE
11   405 Cherry Hills Way
     Colorado Springs, CO 80921
12
                 Defendants.
13   _______________________________________________________________
14                      TRANSCRIPT OF AUDIO RECORDINGS
15                         TRANSCRIBED:      MAY 15, 2020
16   _______________________________________________________________
17
18
19
                                            TRANSCRIPT PROVIDED BY:
20                                          Stevens-Koenig Reporting
                                            A Veritext Company
21                                          700 17th Street, Suite 1750
                                            Denver, Colorado 80202
22                                          303-988-8470
23
24
25

                                                                     Page 1

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 16 of 56


1                        (Beginning of audio recording.)

2                        MR. SHELTON:      See -- look -- right.      This is

3    what I would do.     So I type in your name.

4                        You live in Colorado Springs?

5                        MR. O'HARE:      Yes.

6                        MR. SHELTON:      That's a super nice area.      I've

7    been there a few times.       I -- my dad is good friends with a guy

8    that was in the Air Force.        He's a colonel.       He's retired now.

9    But they were stationed on the U.S. Air Force base.             And so we

10   went out there and stayed at their place for a couple days, and

11   then we went skiing, which was really, really great.             A really

12   good time.     So I'm somewhat familiar with the area.

13                       Yes, I would -- I would run you -- I would

14   see -- okay.     You know, you have a house in Colorado Springs.

15   Loan him out 340,000.       So then I would type in your property,

16   pull it up on sale.      It's worth 512,000.        So I'd be like, All

17   right, that's a pretty nice house.          You have, like, a lot of

18   people -- I don't know if you're (inaudible).

19                       MR. O'HARE:      But -- but -- but, James --

20   because the house -- when I bought it for 340, it was worth

21   340.   Okay.    It went up --

22                       MR. SHELTON:      Right.

23                       MR. O'HARE:      -- in the past three years.

24                       MR. SHELTON:      It's going to go up, and then

25   it's going to go done down, because the real estate market is

                                                                      Page 2

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 17 of 56


1    going to go down.

2                         MR. O'HARE:     Yeah.    So -- but, I mean,

3    it's -- but -- but I -- you know, if my value of the house went

4    up 100,000 the last three years, it's not because -- you know,

5    it's more luck than anything else, you know.           It's just a lot

6    of people wanted to move out here.

7                         MR. SHELTON:     Yeah.    And you don't -- you don't

8    have -- you don't have any expensive vehicles.            So I would say

9    you're not rich by any means.         But if I had a judgment against

10   you, I mean, I 100 percent could put a lien against your house.

11                        And -- and that would be a sizable amount of

12   equity that I could conceivably take, if it's -- if it's really

13   worth that much.      But that's just the -- so that would be my

14   analysis.   Right?

15                        I would say, Okay, you have two six- or

16   seven-year-old cars.         I would just kind of look at you like,

17   All right, you know.         But depending on collectability, I look

18   at it as where someone lives and what they're driving, what

19   their lifestyle is.

20                        So --

21                        MR. O'HARE:     Yeah.    We --

22                        MR. SHELTON:     -- that's a far cry

23   from -- that's a far cry from someone that lives in Calabasas;

24   or Beverly Hills; or, you know, Santa Anna, California, for

25   example; Newport Beach.

                                                                     Page 3

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 18 of 56


1                        (End of audio recording.)

2                                   * * * * * * *

3                        (Beginning of audio recording.)

4                        MR. SHELTON:      I'll tell you what,

5    because -- because you run -- because you can run them -- you

6    can run her on Lexis -- not the Lexis; on TLO.

7                        (End of audio recording.)

8                                   * * * * * * *

9                        (Beginning of audio recording.)

10                       MR. O'HARE:      I don't know why I --

11                       MR. SHELTON:      I have -- I have Clear Choice

12   Credit.     For 10 bucks, you can run -- it's $9.50 each -- you

13   can run -- you can pull a credit report, TransUnion or Equifax.

14   All you need to have is Social, date of birth, address.             It's

15   very --

16                       MR. O'HARE:      Okay.    Well, take --

17                       MR. SHELTON:      -- very easy.

18                       (End of audio recording.)

19                                  * * * * * * *

20                       (Beginning of audio recording.)

21                       MR. SHELTON:      I understand.      It's like -- I

22   research these people a lot before I even write them a demand

23   letter, because I want to know, Okay, do they own real

24   property?     Do they have bank accounts?        Do they have money?

25   How -- how big is their company?          How many employees do they

                                                                      Page 4

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 19 of 56


1    have?

2                      All that -- I research that stuff in advance.

3    And if they're a small -- if they're -- if they're driving a

4    brand new Mercedes or -- or a Lambo or something, or they're

5    living in a brand new house, then they can afford to pay me.

6                      If there's someone living in their apartment,

7    has no money, is driving a 1995 truck, I mean --

8                      (End of audio recording.)

9                                    * * * * * * *

10                     (Beginning of audio recording.)

11                     MR. O'HARE:       How do you -- how do you justify

12   that --

13                     MR. SHELTON:       Yeah.   No.   You're right.   No.

14   We're pillaging them.     No.     We're absolutely pillaging them.       I

15   mean, that's -- that's the point.

16                     (End of audio recording.)

17                               * * * * * * *

18                     (Beginning of audio recording.)

19                     MR. SHELTON:       Meanwhile, I know -- I know where

20   the person banks before I even -- before I even file the case,

21   and how much money they have.

22                     (End of audio recording.)

23                                   * * * * * * *

24                     (Beginning of audio recording.)

25                     MR. SHELTON:       I just justify it as, Hey, I want

                                                                   Page 5

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 20 of 56


1    to make some money, and, I mean, that's --

2                        (End of audio recording.)

3                                   * * * * * * *

4                        (Beginning of audio recording.)

5                        MR. O'HARE:       What?   Okay.     You find the

6    company.     They call you.    I mean, are you then going to go say,

7    Hey, Craig -- Craig Cunningham or these other -- Rayburn

8    (phonetic) or whoever -- Hey, Michael, here's an easy target?

9                        MR. SHELTON:       Oh, yeah.      Absolutely.     Because

10   what we do is -- not you in particular, but, like, what -- what

11   we'll do is we'll say, Hey, yeah, these guys just paid me "X"

12   number of dollars, or, Hey, you know, I just collected a

13   judgment against these guys.          I just made $20,000.      Yo.     Any of

14   you guys got any calls?       Yeah.     Sure have.      Let's go after

15   them.

16                       (End of audio recording.)

17                                  * * * * * * *

18                       (Beginning of audio recording.)

19                       MR. O'HARE:       Well, what --

20                       MR. SHELTON:       Here's the thing -- here's the

21   thing:     Like, I sue the people individually and get -- get

22   individual liability.       So that's the first hurdle.         So you can

23   close your company up, but I'm going -- but I'm going to have a

24   judgment against you personally.          And that's going -- that's

25   going to mean that I can still levy your personal account.

                                                                         Page 6

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 21 of 56


1                      If you own a real -- if you own real property,

2    I can put a lien against it, or I can even -- I mean, I can

3    take -- take it if I want.      If -- if there's equity in it, I

4    can take the house.    I mean, that -- there's a ton of

5    weapons --

6                      MR. O'HARE:      Would you do that?          Would you do

7    that?

8                      MR. SHELTON:      -- that I can use.

9                      Yeah.    We're in the process of doing it to

10   someone in -- in Southern California right now.               But

11   they're -- they're scumbags.       They're -- have you -- do you

12   have any extended auto warranty --

13                     (End of audio recording.)

14                                * * * * * * *

15

16

17

18

19

20

21

22

23

24

25

                                                                         Page 7

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 22 of 56


1                            REPORTER'S CERTIFICATE

2

3

4                I, Laurel S. Tubbs, do hereby certify that I am a

5    Professional Shorthand Reporter and Notary Public within the

6    State of Colorado.

7                I further certify that the foregoing transcript

8    constitutes a true and correct transcript to the best of my

9    ability to hear and understand the audio recording.

10               I further certify that I am not related to, employed

11   by, nor of counsel for any of the parties or attorneys herein,

12   nor otherwise interested in the result of the within action.

13

14               My commission expires September 1, 2023.

15

16

17

18

19                        <%22402,Signature%>

20

21                        LAUREL S. TUBBS

22                        Registered Professional Reporter

23                        and Notary Public

24

25

                                                                   Page 8

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 23 of 56

[1 - guys]

             1       accounts 4:24          call 6:6                demand 4:22
 1 8:14              action 8:12            calls 6:14              denver 1:21
 10 4:12             address 4:14           cars 3:16               depending 3:17
 100 3:10            advance 5:2            case 5:20               division 1:2
 100,000 3:4         afford 5:5             certificate 8:1         doing 7:9
 11304 1:4           air 2:8,9              certify 8:4,7,10        dollars 6:12
 15 1:15             amount 3:11            cherry 1:9,11           driving 3:18 5:3,7
 1750 1:21           analysis 3:14          choice 4:11                        e
 17th 1:21           anna 3:24              civil 1:2
                                                                    easy 4:17 6:8
 1995 5:7            apartment 5:6          clear 4:11
                                                                    employed 8:10
                     area 2:6,12            cleveland 1:5
          2                                                         employees 4:25
                     attorneys 8:11         close 6:23
 20,000 6:13                                                        equifax 4:13
                     audio 1:14 2:1 4:1     collectability 3:17
 2020 1:15                                                          equity 3:12 7:3
                       4:3,7,9,18,20 5:8    collected 6:12
 2023 8:14                                                          estate 2:25
                       5:10,16,18,22,24     colonel 2:8
 22402 8:19                                                         example 3:25
                       6:2,4,16,18 7:13     colorado 1:9,11,21
                                                                    expensive 3:8
          3            8:9                    2:4,14 8:6
                                                                    expires 8:14
 303-988-8470 1:22   auto 7:12              commission 8:14
                                                                    extended 7:12
 340 2:20,21                   b            common 1:1
                                            company 1:20                       f
 340,000 2:15        b 1:8
                                              4:25 6:6,23           familiar 2:12
          4          bank 4:24
                                            conceivably 3:12        far 3:22,23
 405 1:9,11          banks 5:20
                                            constitutes 8:8         file 5:20
 44106 1:5           base 2:9
                                            convey 1:10             find 6:5
                     beach 3:25
          5                                 correct 8:8             first 6:22
                     beginning 2:1 4:3
 512,000 2:16                               counsel 8:11            force 2:8,9
                       4:9,20 5:10,18,24
                                            county 1:1              foregoing 8:7
          7            6:4,18
                                            couple 2:10             friends 2:7
 700 1:21            best 8:8
                                            court 1:1               further 8:7,10
          8          beverly 3:24
                                            craig 6:7,7                        g
                     big 4:25
 80202 1:21                                 credit 4:12,13          go 2:24,25 3:1 6:6
                     birth 4:14
 80921 1:9,11                               cry 3:22,23                6:14
                     blindbid 1:8
          9                                 cunningham 6:7          going 2:24,25 3:1
                     bought 2:20
                                            cuyahoga 1:1               6:6,23,23,24,25
 9.50 4:12           brand 5:4,5
                     bucks 4:12                       d             good 2:7,12
          a
                               c            d 1:8                   great 2:11
 ability 8:9
                                            dad 2:7                 guy 2:7
 absolutely 5:14     calabasas 3:23
                                            date 4:14               guys 6:11,13,14
   6:9               california 3:24
                                            days 2:10
 account 6:25          7:10
                                            defendants 1:12


                                                                                Page 1
                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 24 of 56

[hear - sue]

            h           living 5:5,6           pay 5:5                 reporting 1:20
 hear 8:9               loan 2:15              people 2:18 3:6         research 4:22 5:2
 hessler 1:4            look 2:2 3:16,17         4:22 6:21             result 8:12
 hey 5:25 6:7,8,11      lot 2:17 3:5 4:22      percent 3:10            retired 2:8
    6:12                luck 3:5               person 5:20             rich 3:9
 hills 1:9,11 3:24               m             personal 6:25           right 2:2,17,22
 house 2:14,17,20                              personally 6:24           3:14,17 5:13 7:10
                        market 2:25
    3:3,10 5:5 7:4                             phonetic 6:8            road 1:4
                        mean 3:2,10 5:7
 hurdle 6:22                                   pillaging 5:14,14       run 2:13 4:5,5,6
                          5:15 6:1,6,25 7:2
                                               place 2:10                4:12,13
            i             7:4
                                               plaintiff 1:6                     s
 inaudible 2:18         means 3:9
                                               pleas 1:1
 individual 6:22        mercedes 5:4                                   s 8:4,21
                                               point 5:15
 individually 6:21      michael 1:10 6:8                               sale 2:16
                                               pretty 2:17
 interested 8:12        money 4:24 5:7,21                              santa 3:24
                                               process 7:9
                          6:1                                          scumbags 7:11
            j                                  professional 8:5
                        move 3:6                                       see 2:2,14
 james 1:4 2:19                                  8:22
                                  n                                    september 8:14
 judgment 3:9 6:13                             property 2:15
                                                                       seven 3:16
    6:24                name 2:3                 4:24 7:1
                                                                       shelton 1:4 2:2,6
 justify 5:11,25        need 4:14              provided 1:19
                                                                         2:22,24 3:7,22 4:4
                        new 5:4,5              public 8:5,23
            k                                                            4:11,17,21 5:13,19
                        newport 3:25           pull 2:16 4:13
 kind 3:16                                                               5:25 6:9,20 7:8
                        nice 2:6,17            put 3:10 7:2
 know 2:14,18 3:3                                                      shorthand 8:5
                        notary 8:5,23                    r
    3:4,5,17,24 4:10                                                   signature 8:19
                        number 6:12
    4:23 5:19,19 6:12                          rayburn 6:7             six 3:15
                                  o            real 2:25 4:23 7:1      sizable 3:11
 koenig 1:20
                        o'hare 1:10 2:5,19       7:1                   skiing 2:11
            l
                          2:23 3:2,21 4:10     really 2:11,11,11       small 5:3
 lambo 5:4                4:16 5:11 6:5,19       3:12                  social 4:14
 laurel 8:4,21            7:6                  recording 2:1 4:1       somewhat 2:12
 letter 4:23            oh 1:5 6:9               4:3,7,9,18,20 5:8     southern 7:10
 levy 6:25              ohio 1:1                 5:10,16,18,22,24      springs 1:9,11 2:4
 lexis 4:6,6            okay 2:14,21 3:15        6:2,4,16,18 7:13        2:14
 liability 6:22           4:16,23 6:5            8:9                   state 1:1 8:6
 lien 3:10 7:2          old 3:16               recordings 1:14         stationed 2:9
 lifestyle 3:19                   p            registered 8:22         stayed 2:10
 list 1:8                                      related 8:10            stevens 1:20
 litigator 1:8          paid 6:11
                        particular 6:10        report 4:13             street 1:21
 live 2:4                                      reporter 8:5,22         stuff 5:2
 lives 3:18,23          parties 8:11
                                               reporter's 8:1          sue 6:21


                                                                                    Page 2
                        Stevens-Koenig Reporting, A Veritext Company
                                       303-988-8470
     Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 25 of 56

[suite - yo]

 suite 1:21           way 1:9,11
 super 2:6            weapons 7:5
 sure 6:14            went 2:10,11,21
          t             3:3
                      worth 2:16,20
 take 3:12 4:16 7:3
                        3:13
   7:3,4
                      write 4:22
 target 6:8
 tcpa 1:8                       x
 tell 4:4             x 6:11
 thing 6:20,21                  y
 three 2:23 3:4
                      yeah 3:2,7,21 5:13
 time 2:12
                        6:9,11,14 7:9
 times 2:7
                      year 3:16
 tlo 4:6
                      years 2:23 3:4
 ton 7:4
                      yo 6:13
 transcribed 1:15
 transcript 1:14,19
   8:7,8
 transunion 4:13
 truck 5:7
 true 8:8
 tubbs 8:4,21
 two 3:15
 type 2:3,15
          u
 u.s. 2:9
 understand 4:21
   8:9
 use 7:8
          v
 value 3:3
 vehicles 3:8
 veritext 1:20
 vs 1:7
          w
 want 4:23 5:25 7:3
 wanted 3:6
 warranty 7:12



                                                                       Page 3
                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 26 of 56




                     EXHIBIT B
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 27 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 28 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 29 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 30 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 31 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 32 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 33 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 34 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 35 of 56
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 36 of 56
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 37 of 56




From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation
Date: May 29, 2020 at 2:47:46 PM EDT
To: Andrew Heidarpour <aheidarpour@hlfirm.com>

They are not unlawful.

Again, I think a telephone conversation would be helpful to resolve this amicably.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 29, 2020, at 2:45 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 38 of 56




Robert, I sent an email on May 11 with four attachments. On May 22, you informed me your
client was reviewing the emails. Your client has had 18 days to review a few pages of
documents.

What is your client's position regarding those emails?

Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-00hmgxkp.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 29, 2020 2:30 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Once again - I believe a telephone conversation would do very well before you take
action.

What time are you available to speak next Tuesday?

Regards,
Robert

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 39 of 56




(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 29, 2020, at 10:47 AM, Andrew Heidarpour <aheidarpour@hlfirm.com>
wrote:

Hi Robert, any update?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-anbabu2z.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 40 of 56




From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 22, 2020 10:43 AM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

I have been out - Forward the emails to my client and they are under review.

I will email you when we return from the Memorial Day holiday.

Regards,
Robert




Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 41 of 56




On May 20, 2020, at 12:32 PM, Andrew Heidarpour <aheidarpour@hlfirm.com>
wrote:

Robert, we have waited long enough.

Are you authorized to accept service?

Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-5yqsiuyt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Friday, May 15, 2020 7:12 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Any update Robert?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 42 of 56




<Outlook-jj0oqq2w.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Monday, May 11, 2020 1:30 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

They are attached.

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-n40nxwel.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 8, 2020 3:01 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Send me copies of the emails and I will present them to my client.

Regards,

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 43 of 56




194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 8, 2020, at 2:51 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Robert, I would speak with your client again. If they did not call my client, and the number is
not your client's, why or how was my client speaking to Troy, Louis, and Mark, all of whom sent
emails to the client? All of which are from Century Debt Relief.

Please also confirm your client does not use an Automatic Telephone Dialing System.

Furthermore, my client's number is on the DNC, and was still called.

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 44 of 56




<Outlook-2lc4avaz.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 8, 2020 2:27 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andew,

Didn’t you receive the letter? You should have - see attachment.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 45 of 56




On May 8, 2020, at 2:13 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

I assume you will not provide a copy?

Service of process will be sent shortly.

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-dawzcusz.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Friday, May 1, 2020 3:50 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Can a copy be sent via email?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 46 of 56




AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-anrbstwb.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 1, 2020 3:35 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Our response letter is drafted and will be mailed today.

Regards,
Robert

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 47 of 56




On May 1, 2020, at 1:56 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Hi Robert, any update?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-sahwhklf.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Tuesday, April 28, 2020 2:37 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Yes - I am drafting a formal response letter that will be sent to you within the next day
or two.

Once again, my client does not use an auto-dialer, nor does my client engage in “Press
1” campaigns.
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 48 of 56




The telephone number documented in your letter does not appear in my clients
system. Finally, the telephone number that you attribute to my client does not belong
to my client.

These facts, together with other factual information, will be included in my
forthcoming response letter together.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On Apr 28, 2020, at 1:53 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Robert, did you investigate the calls?
         Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 49 of 56




Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-dnfpumpd.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Tuesday, April 21, 2020 1:10 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Please be advised that due to the pandemic, and the impact that has had on my staff,
my response has been delayed. I will respond via letter as soon as practicable.

Attached please find your demand letter dated April 14, 2020, as well as our response
letter to the two previous demands sent to my client.

Additionally, it has come to my attention that you are purposely directing demands to
my client employees - cease and desist.

Finally, my attempts to communicate with you directly during your previous two
demands were rejected by you. I feel that it would helpful if we schedule a telephone
call.

Regards,

Robert
       Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 50 of 56




Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On Apr 21, 2020, at 12:18 PM, Emil Yashayev <emil@centuryrelief.com> wrote:

This attorney is emailing everybody individually and harassing the employees

---------- Forwarded message ---------
From: Louis Abramson <louis@centuryrelief.com>
Date: Tue, Apr 21, 2020 at 12:18 PM
Subject: Fwd: Pre-Suit Notification of Federal Telemarketing Law Violation
To: Barry Shargel <barry@centuryrelief.com>, Emil Yashayev
<emil@centuryrelief.com>
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 51 of 56




---------- Forwarded message ---------
From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Date: Tue, Apr 21, 2020 at 10:55 AM
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation
To: troy@centuryrelief.com <troy@centuryrelief.com>, louis@centuryrelief.com <lo
uis@centuryrelief.com>, adam@centuryrelief.com <adam@centuryrelief.com>, terrel
l@centuryrelief.com<terrell@centuryrelief.com>, grace@centuryrelief.com <grace@
centuryrelief.com>


Hi, my firm previously sent correspondence regarding violations of the TCPA, but have yet to
receive a response.

Was my prior correspondence received?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-memqfrgt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour
Sent: Tuesday, April 14, 2020 1:56 PM
To: troy@centuryrelief.com <troy@centuryrelief.com>; louis@centuryrelief.com <louis@centuryrelief.c
om>; adam@centuryrelief.com <adam@centuryrelief.com>; terrell@centuryrelief.com <terrell@centur
yrelief.com>;grace@centuryrelief.com <grace@centuryrelief.com>
Subject: Pre-Suit Notification of Federal Telemarketing Law Violation

ATTN: LEGAL DEPARTMENT
            Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 52 of 56




Hi, my name is Andrew Heidarpour from Heidarpour Law Firm, PLLC. I am sending this
correspondence on behalf of my client. Please review it at your earliest convenience.

Thank you



----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-irbskhz3.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.




--
Best Regards,

Emil Yashayev
Chief Financial Officer
Direct: 718-864-1216 | Fax: 800-660-5292
Emil@centuryrelief.com | www.centuryrelief.com


Disclaimer: This email and any files transmitted with it are confidential, may be privileged, and are intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error please notify the sender. This message contains
confidential information and is intended only for the individual named. If you are not the named addressee you should not disseminate,
distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in
reliance on the contents of this information is strictly prohibited.




...

[Message clipped] View entire message
        Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 53 of 56




Josh Thomas <joshualthomas@gmail.com> 12:07 PM (50 minutes ago)
to Robert

Got both thanks.

Joshua Thomas, Esq.

CONFIDENTIALITY NOTICE: UNAUTHORIZED INTERCEPTION IS PROHIBITED BY
FEDERAL LAW [Electronic
Communication Privacy Act of 1986, 18 U. S. C. 2701(a) and 2702(a)]




<Outlook-memqfrgt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message
to the intended recipient(s), you are hereby notified that any dissemination, distribution or
copying of this e-mail message is strictly prohibited. If you have received this message in error,
please immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour
Sent: Tuesday, April 14, 2020 1:56 PM
To: troy@centuryrelief.com <troy@centuryrelief.com>; louis@centuryrelief.com <louis@centuryrelief.c
om>; adam@centuryrelief.com <adam@centuryrelief.com>; terrell@centuryrelief.com <terrell@centur
           Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 54 of 56




yrelief.com>;grace@centuryrelief.com <grace@centuryrelief.com>
Subject: Pre-Suit Notification of Federal Telemarketing Law Violation

ATTN: LEGAL DEPARTMENT

Hi, my name is Andrew Heidarpour from Heidarpour Law Firm, PLLC. I am sending this
correspondence on behalf of my client. Please review it at your earliest convenience.

Thank you



----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-irbskhz3.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message
to the intended recipient(s), you are hereby notified that any dissemination, distribution or
copying of this e-mail message is strictly prohibited. If you have received this message in error,
please immediately notify the sender and delete this e-mail message from your computer.




--
Best Regards,

Emil Yashayev
Chief Financial Officer
Direct: 718-864-1216 | Fax: 800-660-5292
Emil@centuryrelief.com | www.centuryrelief.com


Disclaimer: This email and any files transmitted with it are confidential, may be privileged, and are intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error please notify the sender. This message contains
confidential information and is intended only for the individual named. If you are not the named addressee you should not disseminate,
distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in
reliance on the contents of this information is strictly prohibited.
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 55 of 56




                     EXHIBIT C
Case 2:18-cv-03723-JDW Document 56 Filed 06/01/20 Page 56 of 56
